DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment filed 03/22/2021 has been entered.  Claims 21-40 are pending in the application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 15-19 of U.S. Patent No. 11291450 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to a surgical instrument comprising: (a) a body; (b) a shaft extending distally from the body; (c) a stapling head assembly positioned at a distal end of the shaft, wherein the stapling head assembly includes: (i) an anvil coupling feature, (ii) at least one annular array of staples, and (iii) a staple driver, wherein the staple driver is operable to drive the at least one annular array of staples; and (d) an anvil, wherein the anvil is configured to couple with the anvil coupling feature, wherein the anvil is further configured to deform the staples driven by the staple driver, wherein the anvil comprises: (i) a shank, and (ii) a head configured to be coupled with the shank, wherein the head includes an annular array of staple forming pockets, wherein only a predetermined portion of at least one staple forming pocket of the annular array of staple forming pockets has a smoother and denser surface than the remainder of the staple forming pocket that is less dense than the predetermined portion.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “smoother” and “denser” in claim 25 are relative terms which renders the claim indefinite. The terms “smoother and denser” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Since a pocket is void/hole which is a structureless feature it is not clear how the pocket is has smoother and denser portions compared to other portions.  Presumably this is directed to the surface of the pocket?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21, 25, 34, and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hessler et al. (US 20130214027 A1) 
Regarding claims 21, Hessler et al. discloses a surgical instrument (10/110, figs. 1 and 12) comprising: (a) a shaft (14) extending distally; (b) a stapling head assembly (16/31) positioned at a distal end of the shaft, wherein the stapling head assembly includes: (i) an anvil coupling feature (38), (ii) at least one annular array of staples (230/192 [0105-0107]), and (iii) a staple driver (186, [0098-0105], figs. 1-4); and 
(c) an anvil (120/124/129) configured to couple with the anvil coupling feature (38, [0079], figs. 1, 3, 6, and 12-14), wherein the anvil is further configured to deform the staples driven by the staple driver (186, [0077-0078, 0103-0107, 0130], figs. 4 and 14), 
wherein the anvil comprises: (i) a shank (152/122), (ii) a head (124) that includes an annular array of staple forming pockets (255, [0079-0085], figs. 1-8), and (iii) a coupling member (122/164) coupling the shank (152) and the head (124) of the anvil together ([0093, 0135], figs. 1-11). 
Regarding claims 25, Hessler et al. discloses a predetermined portion (outer rim 256A and/or walls 259) of at least one staple forming pocket (255) of the annular array of staple forming pockets (fig. 11) has a smoother and denser surface than the remainder of the staple forming pocket (258) that is less dense than the predetermined portion ([0086-0090], fig. 11).
Regarding claims 34, Hessler et al. discloses a surgical instrument (10/110, figs. 1 and 12) comprising: (a) a shaft (14) extending distally; (b) a stapling head assembly (16/31) positioned at a distal end of the shaft, wherein the stapling head assembly includes: (i) an anvil coupling feature (38), (ii) at least one annular array of staples (230/192 [0105-0107]), and (iii) a staple driver (186), wherein the staple driver is operable to drive the at least one annular array of staples [0098-0105], figs. 1-4); and 
(c) an anvil (120/124/129) configured to couple with the anvil coupling feature (38, [0079], figs. 1, 3, 6, and 12-14), wherein the anvil is further configured to deform the staples driven by the staple driver (186, [0077-0078, 0103-0107, 0130], figs. 4 and 14), 
wherein the anvil comprises: (i) a shank (152/122) that includes a flange (distal portion of 122 contacting surface of annular recess 135), (ii) a head (124) that includes an annular array of staple forming pockets (255, [0079-0085], figs. 1-8), and (iii) a cap (128) sandwiching the flange of the shank between the cap and the head of the anvil ([0079-0082], figs. 9-10).
Regarding claims 36, Hessler et al. discloses the head (124) is formed from a metallic material, and wherein the shank is formed from a metallic material, wherein the cap is formed from a polymeric material [0083].

Claim(s) 21-22, 24-25, and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brinkerhoff et al. (US 5205459 A).
Regarding claims 21, Brinkerhoff et al. discloses a surgical instrument (50) comprising: (a) a shaft (70) extending distally; (b) a stapling head assembly (60) positioned at a distal end of the shaft, wherein the stapling head assembly includes: (i) an anvil coupling feature (73), (ii) at least one annular array of staples (90/68), and (iii) a staple driver (62, col. 9, lines 1-67, figs. 1-17); and 
(c) an anvil (100/102) configured to couple with the anvil coupling feature (73), wherein the anvil is further configured to deform the staples driven by the staple driver (fig. 6), wherein the anvil comprises: (i) a shank (104), (ii) a head (102) that includes an annular array of staple forming pockets (108, figs. 31-40), and (iii) a coupling member (121/110, figs. 31-36) coupling the shank (104) and the head (102) of the anvil together (col. 11, lines 1-67, col. 12, lines 1-67, figs. 1-7 and 30-40).
Regarding claims 34, Brinkerhoff et al. discloses a surgical instrument (50) comprising: (a) a shaft (70) extending distally; (b) a stapling head assembly (60) positioned at a distal end of the shaft, wherein the stapling head assembly includes: (i) an anvil coupling feature (73), (ii) at least one annular array of staples (90/68), and (iii) a staple driver (62), wherein the staple driver is operable to drive the at least one annular array of staples (col. 9, lines 1-67, figs. 1-17); 
(c) an anvil (100/102) configured to couple with the anvil coupling feature (73), wherein the anvil is further configured to deform the staples driven by the staple driver (fig. 6), wherein the anvil comprises: (i) a shank (104), (ii) a head (102/212) that includes an annular array of staple forming pockets (108, figs. 31-40), and (iii) a coupling member (121/110, figs. 31-36) coupling the shank (104) and the head (102) of the anvil together (col. 11, lines 1-67, col. 12, lines 1-67, figs. 1-7 and 30-40).
(c) an anvil (100/102) configured to couple with the anvil coupling feature (73), wherein the anvil is further configured to deform the staples driven by the staple driver (fig. 6),
wherein the anvil comprises: (i) a shank (104), that includes a flange (234/226 [0072]), (ii) a head (102) that includes an annular array of staple forming pockets (108, figs. 31-40), and (iii) a cap (210, fig. 8) sandwiching the flange of the shank between the cap and the head of the anvil ([0079-0082], figs. 9-10).
Regarding claims 22, Brinkerhoff et al. discloses the coupling member (110, figs. 31-36) is configured to sandwich a portion of the shank (121) between the coupling member and the head (102, figs. 32 and 35).
Regarding claims 24, Brinkerhoff et al. discloses the coupling member (121/110, figs. 31-36) includes a cap (178), wherein the cap includes at least one proximally facing projection (177), wherein the head includes at least one recess (176), wherein the at least one proximally facing projection is configured to be inserted into the at least one recess (col. 12, lines 22-67, figs. 1-7 and 30-40).
Regarding claims 25, Brinkerhoff et al. discloses predetermined portion of at least one staple forming pocket of the annular array of staple forming pockets has a smoother and denser surface than the remainder of the staple forming pocket that is less dense than the predetermined portion (since the pocket 108 is arcuate/curved with the bottom being the longest to the surface then the sides joining the anvil tissue contacting face will have smoother and denser surface than the bottom since more/thicker material is at the sides than the bottom, figs. 6 and 40)

Claim(s) 21-23 and 26-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nalagatla et al. (US 20120292371 A1) 
Regarding claims 21-23 and 37, Nalagatla et al. discloses a surgical instrument (100) comprising: (a) a shaft (106) extending distally; (b) a stapling head assembly (108) positioned at a distal end of the shaft, wherein the stapling head assembly includes: (i) an anvil coupling feature (114/244), (ii) at least one annular array of staples (104/148 [0061-0062, 0069]), and (iii) a staple driver (156, [0062-0075], figs. 1-8); and 
(c) an anvil (112/210) configured to couple with the anvil coupling feature (114/244), wherein the anvil is further configured to deform the staples driven by the staple driver (212, [0069, 0078], figs. 7-8), 
wherein the anvil comprises: (i) a shank (218/216 [0069-0073], figs. 1-8), (ii) a head (210) that includes an annular array of staple forming pockets (on 212, [0070], figs. 1-8), and (iii) a coupling member (226) coupling the shank (218/216) and the head (210) of the anvil together, wherein the coupling member is overmolded onto the shank and the head of the anvil (molded together [0069-0075], figs. 1-8). Nalagatla et al. also discloses having a cap (226A) attached to shaft (216A) which goes through anvil (210A/218A) and sandwiches anvil (210A) between the cap (226A) and shank (218A) wherein the coupling member is overmolded onto the shank and the head of the anvil, (all molded together [0081-0087], figs. 10-11).
Regarding claims 34 and 38, Nalagatla et al. discloses a surgical instrument (100) comprising: (a) a shaft (106) extending distally; (b) a stapling head assembly (108) positioned at a distal end of the shaft, wherein the stapling head assembly includes: (i) an anvil coupling feature (114/244), (ii) at least one annular array of staples (104/148 [0061-0062, 0069]), and (iii) a staple driver (156), wherein the anvil is further configured to deform the staples driven by the staple driver, [0062-0075], figs. 1-8); and 
(c) an anvil (112/210) configured to couple with the anvil coupling feature (114/244), wherein the anvil is further configured to deform the staples driven by the staple driver (212, [0069, 0078], figs. 7-8), 
wherein the anvil comprises: (i) a shank (218/216 [0069-0073], figs. 1-8), that includes a flange (234/226 [0072]), (ii) a head (210) that includes an annular array of staple forming pockets (on 212, [0070], figs. 1-8), and (iii) a cap (210, fig. 8) sandwiching the flange of the shank between the cap and the head of the anvil ([0079-0082], figs. 9-10).
Regarding claims 26, Nalagatla et al. discloses the shank includes a flange extending radially outward from a distal end of the shank, wherein the coupling member includes a cap, wherein the cap is configured to sandwich the flange of the shank between the cap and the head.
Regarding claims 27-33, Nalagatla et al. discloses the cap is fixably coupled with at least one of the flange of the shank or the head (molded together [0069-0075, 0081-0094], figs. 1-8 and 14), herein the head (210) comprises a distal outer surface and a distal recessed portion (220 recess in to 218) that is disposed proximal to the distal outer surface (figs. 5-10), wherein the distal recessed portion is sized and configured to receive the flange of the shank (234/226 or distal end of 216A), wherein the flange includes opposing proximal and distal surfaces, wherein the proximal surface of the flange is configured to contact the distal recessed portion of the head, wherein the cap is coupled with the distal surface of the flange and the distal outer surface of the head (226A attached to  216A, [0082-0083] figs. 10-12), wherein the proximal surface of the flange is configured to contact the distal recessed portion of the head such that the distal outer surface of the head is generally flush with the distal surface of the flange (fig. 10), wherein the flange includes an inner shallow portion and a rounded outer edge portion, wherein a proximal surface of the flange is coupled with a distal surface of the head, wherein the head is formed from a metallic material, wherein the shank is formed from a metallic material, and wherein the coupling member is formed from a polymeric material (flanges and caps are molded together [0072-0088], figs. 8-12).
Regarding claims 35 and 39, Nalagatla et al. discloses the cap is overmolded onto the flange of the shank and the head of the anvil to sandwich the flange of the shank between the cap and the head of the anvil ([0069-0091], figs. 1-10) and wherein coupling together the head and the shank of the anvil further comprises overmolding the head directly to the shank of the anvil (molded together [0069-0075], figs. 1-8) wherein the coupling member is overmolded onto the shank and the head of the anvil, (all molded together [0081-0087], figs. 10-11).
Regarding claims 36, Nalagatla et al. discloses the head is formed from a metallic material, and wherein the shank is formed from a metallic material, wherein the cap is formed from a polymeric material [0069-0075, 0083]
Regarding claims 40, Nalagatla et al. discloses manufacturing the head and the shank separately from one another further comprises: (a) forming the head using a metal injection molding process; (b) forming an annular array of staple forming pockets in the head; and (c) machining the shank of the surgical circular stapler [0073, 0085, 0091].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See references cited, form 892 &-
US 7975895 B2- “Anvil cover 91 is secured to anvil body 90 using any known fastening technique including snap-fitting, adhesives, screws, pins, friction, etc…pin 114 extends through openings or bores 116 and 118 formed in anvil shaft 48 and central post 110, respectively, to fixedly secure anvil shaft 48 to central post 110” (col. 8, lines 9-29, fig. 5).
US 5312024 A – “anvil shaft 110 has an internally threaded bore 119 at its distal end for receiving a screw 121- which fastens the anvil 100 to the anvil shaft 110” (col. 8, lines 9-29, fig. 11) and anvil 105 has cap/shroud 138 (figs. 1-2, 8, 11, and 13-17).
US 20170281188 A1 – differing surface portions in staple forming pockets in anvil making density and smoothness different in portions of the anvil pockets, ([0420], figs. 79-86)
US 5480089 A – forming pockets (24) in anvil with differing surface portions (cups 28 and 30 and channeling surface 58), making density and smoothness different in portions of the anvil pockets (col. 3, lines 9-67, figs. 4-11)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT F LONG/Primary Examiner, Art Unit 3731